Case: 17-40986      Document: 00514624616         Page: 1    Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40986                                FILED
                                  Summary Calendar                        August 31, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO CASILLAS PRIETO, also known as Alex,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-169-1


Before HIGGINBOTHAM, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Alejandro Casillas Prieto, federal prisoner # 18154-078, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his life
sentence on his jury trial conviction for conspiracy to possess with intent to
manufacture and distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine or 50 grams or more of
methamphetamine (actual). Casillas Prieto sought relief under Amendment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40986     Document: 00514624616    Page: 2   Date Filed: 08/31/2018


                                 No. 17-40986

782 to the Sentencing Guidelines, which modified the drug quantity table set
out in U.S.S.G. § 2D1.1(c) and effectively lowered most drug-related base
offense levels by two levels.
      When considering a reduction under § 3582(c)(2), a district court must
substitute the retroactive amendment “for the corresponding guideline
provisions” while leaving “all other guideline application decisions unaffected.”
U.S.S.G. § 1B1.10(b)(1), p.s.; see Dillon v. United States, 560 U.S. 817, 827
(2010). The district court correctly determined that the revised total offense
level for Casillas Prieto’s drug trafficking conviction was 43. Amendment 782
consequently results in no change in Casillas Prieto’s drug trafficking sentence
because, even factoring in the amendment’s reduction of the base offense level,
Casillas Prieto has a total offense level that corresponds to a guidelines range
of life imprisonment, i.e., the guidelines range that applied at the time of the
initial sentencing. The district court therefore did not abuse its discretion in
denying the § 3582(c)(2) motion. See United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011).
      Accordingly, the district court’s judgment is AFFIRMED.             Casillas
Prieto’s motion for leave to file a reply brief out of time is GRANTED.




                                       2